DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis 2016/0215729 in view of Charrier 2019/0170240.
	In regards to Independent Claims 1, 15 and 19 and Dependent Claims 2-4, 7-9, 16-18 and 20, Sabnis teaches a turbomachine engine (20) comprising: a fan case (case surrounding 42); a fan assembly (42) disposed radially within the fan case and comprising a plurality of fan blades (less than 20 fan blades, paragraph [0051]); a core engine (with core flow path C) including a low pressure compressor comprising 2-4 stages (44, with 3 stages in figure 1), a high pressure compressor comprising 8-10 stages (52 with 8 stages shown in figure 1), a high pressure turbine comprising two stages (54, with 2 stages shown in figure 1), and a low-pressure turbine comprising 3-4 stages (46, 3 to 6 stages, paragraph [0054]); a vane assembly including a plurality of vanes (vanes shown at entrance to core through which C flows in figure 1), wherein the vanes are disposed aft of the fan blades and are coupled to the core engine and the fan case (vanes connected to core and fan through intermediary components as shown in figure 1); a gearbox (48) coupled to the low-pressure turbine (through low pressure shaft 30) and the fan assembly (shown in figure 1), wherein the gearbox comprises a gear ratio within a range of 4.1-14.0 (epicyclic gearbox, paragraph [0046], about 4.5, paragraph [0046]).  However, Sabnis does not teach a gearbox efficiency rating of 0.10-1.8 at a max takeoff condition.  Gearbox efficiency rating is defined in the instant application as gearbox oil flow rate ( diameter fan blade ^ 1.56 / Thrust ) ^ 1.53.  Sabnis further teaches a fan blade diameter of 50 to 160 inches (paragraph [0010]) and a thrust of 16,000 to 120,000 lbf (paragraph [0064]), such that Sabnis teaches a gearbox efficiency rating of Q ((50 to 160 inches)^1.56 / (16,000 to 120,000)) ^1.53.  Therefore, Sabnis does not teach a flow rate that results in a gearbox efficiency rating of 0.10 to 1.8.  Charrier teaches that a gearbox (10) for a turbofan engine (1) with a flow rate of 6,000 to 7,000 liters per hour (26.42 to 30.83 gallons per minute) during take-off (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use an oil flow rate of 6,000 to 7,000 liters per hour for the gearbox of Sabnis, as taught by Charrier, in order to ensure adequate lubrication and cooling of the gears and bearings of the engine (paragraph [0004]).  Modification of Sabnis with Charrier results in a range of gearbox efficiency rating of from 26.42 (50 ^ 1.56 / 120,000 ) ^ 1.53 = 0.005 at minimum to 30.83 (160 ^ 1.56 / 16,000 ) ^ 1.53 = 2.077 at maximum.
	Regarding Dependent Claims 5-6, Sabnis in view of Charrier teaches the invention as claimed and discussed above, and Sabnis further teaches that the gear ratio of the gearbox is within a range of 6.0 - 11.0 (greater than 4.5, paragraph [0046]).
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Charrier as applied to claim 1 above, and further in view of Sheridan 2014/0227084.
	Regarding Dependent Claim 10, Sabnis in view of Charrier teaches the invention as claimed and discussed above.  However, Sabnis in view of Charrier does not teach that the epicyclic gearbox has a sun gear input from the low pressure turbine and a ring gear output to the fan assembly.  Sheridan teaches using a gearbox (48) with a sun gear input (sun 68 connected to low pressure shaft 40) and a ring gear output (ring gear 64 connected to fan shaft 62).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a sun input and ring output for the epicyclic gearbox of Sabnis in view of Charrier, as taught by Sheridan, in order to reduce the loads on the bearings (paragraph [0003]).
	Regarding Dependent Claims 12 and 13, Sabnis in view of Charrier teaches the invention as claimed and discussed above.  However, Sabnis in view of Charrier does not teach that the gearbox is a multi-stage gearbox with a compound gear with a first portion having a diameter greater than a second portion.  Sheridan teaches using a multi-stage gearbox (figure 4) with a compound gear (66 and 72) with a first portion (66) having a diameter greater than a second portion (72).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the epicyclic gearbox of Sabnis in view of Charrier with the compound gearbox of Sheridan, in order to allow the use of higher gear ratios (paragraph [0003]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Charrier as applied to claim 1 above, and further in view of Venter 2014/0161591.
	Regarding Dependent Claim 11, Sabnis in view of Charrier teaches the invention as claimed and discussed above.  However, Sabnis in view of Charrier does not teach that the gearbox comprises a sun gear input from the low pressure turbine and a planet carrier output to the fan assembly.  Venter teaches that an epicyclic gearbox can have a sun gear input and an output from either the ring gear or the planetary carrier (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the inputs and outputs of the gearbox of Sabnis in view of Charrier to have a sun input and planetary gear carrier output, as taught by Venter, in order to use one of the two commonly used epicyclic variants to reduce the speed of the fan gear output (paragraph [0002]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Charrier as applied to claim 1 above, and further in view of Pouyau 2018/0135557.
	Regarding Dependent Claim 14, Sabnis in view of Charrier teaches the invention as claimed and discussed above.  However, Sabnis in view of Charrier does not teach that the fan assembly comprises one or more pitch change mechanisms.  Pouyau teaches a fan with variable pitch blades (paragraph [0006]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the fan of Sabnis in view of Charrier to have variable blades, as taught by Pouyau, in order to optimize the operation of the engine during different flight parameters (paragraph [0006]).

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Sabnis fails to teach a gear reduction ratio greater than 4.5, and thrust and fan diameters that result in a gear reduction ratio greater than about 4.5, Examiner disagrees.  The rejection relies upon paragraph [0046] of Sabnis disclosing using a gear reduction ratio greater than 4.5, and ranges of thrust varying from 16,000 to 120,000 lbf (paragraph [0064]) and a range of fan diameters between 50 to 160 inches (paragraph [0010]).  In both the rejection above, and in the rejection mailed 6/1/2022, the individual engine examples from Table 1 are not relied upon to reject the claims, and the ranges taught in Sabnis in the paragraphs quoted above anticipate the claimed ranges.
With regards to applicant’s argument that there is no motivation in Sabnis to modify Sabnis with the gear reduction ratios disclosed by Sabnis, Examiner disagrees.  As explained above, Sabnis is relied upon to teach a range of gear reduction ratios (paragraph [0046]), a range of fan diameters (paragraph [0010], and a range of thrusts (paragraph [0064]), such that one embodiment of Sabnis is not being modified by another as appears to be argued by applicant.  Furthermore, the quotation from Belden on page 7 of the arguments is a quotation from another circuit case See InTouch Technologies, Inc. v. VGO Communications, Inc., 751 F.3d 1327, 1352 (Fed.Cir.2014), where an expert witness combined prior art teachings without a motivation.  That line of reasoning does not apply in the rejection of Sabnis in view of Charrier because a motivation for combination is supplied in the rejection above, and Sabnis is not modifying itself as explained in the response to arguments above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741